Céasé 17-t:c0004062CEB DDoqument 548 oF itehO3/05/20 oPayayd Ofok 1

UNITED STATES DISTRICT COURT

DISTRICT OF MARYLAND
CHAMBERS OF U.S. COURTHOUSE
CATHERINE C, BLAKE $01 WEST LOMBARD STREET
UNITED STATES DISTRICT JUDGE BALTIMORE, MARYLAND 21291

(410) 962-3220
Fax (410) 962-6836

March 5, 2020

MEMORANDUM TO COUNSEL
Re: United States v. Daniel Hersl
Criminal No. CCB-17-0106
Dear Counsel:

In response to defense counsel’s letter dated January 13, 2020 (ECF 543),
permission to send protected discovery material to Daniel Hersl is Denied.

Despite the informal nature of this ruling, it shail constitute an Order of
Court, and the Clerk is directed to docket it accordingly.

Sincerely yours,

/S/ COTS

Catherine C. Blake
United States District Judge

EXHIBIT J
